Title: To James Madison from Daniel Carroll, 27 June 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,
George Town June 27th. 92
Yrs. of the 12th Inst came to hand; due attention shall be paid to the contents. The sale of Lotts in the City of Washington is to commence on the 8th Octr. One reason for that time, some of yr. Legislature wish’d to be present. In this I fear we shall be disapointed—yr. Govr. haveing call’d yr. Assembly to meet on the 1st of Octr. I wish it may suit you to be with us at that time, & for some time. It may be of service, it wou’d certainly give me great satisfaction if not attended with inconvenience to yrself. You will remember at a meeting with the President we were all of opinion with Mr Jefferson that it was desireable to gett the Assemblys of Virga & Maryland to build a few Houses in the City on acct of the respective States. Can this Idea be pursued? If so measures shou’d be taken in time.

Fenno & Frenau are at open war. The first has I think constructed his paper systematically for the accomplishment of certain views, which it would be well shou’d be check’d or exposd. The Latter certainly wants discretion to do this with effect. Some of his Customers likewise here are much disgusted with his illiberallity in matters of Religion—& his want of decency on that Subject.
I will not venture to form any judgement of affairs in France. My apprehensions are however Strong that the Jacobins who now appear to be absolute, will by their violence endanger the fair prospect France had of being free & happy.
With respect to matters here, I have not any thing very pleasing to mention. I have been in the way of knowing something of mankind. The knowledge obtaind was not the most grateful to my reflections—but the depravity which has appeard some Months past here has indeed given me impressions & feelings which I wou’d not have experienc’d for any consideration.
I hope you enjoy yr. health & peace of mind. The tryalls I have had have been allmost too much for mine. It will allways be a great releif to hear from you. I am My dear friend—Yrs. Most affy
Danl Carroll
A letter I have just receivd from Pha. mentions that “the Secretary of the Treasury means to endeavour to lay the foundation of a Speedy & honourable extinguishment of the public Debt the next session of Congress.”
You omitted mentioning how I was to get my letters to you as you do not live near a Post.
